Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered March 11, 2005. The judgment convicted defendant, upon his plea of guilty, of sexual abuse in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of sexual abuse in the first degree (Penal Law § 130.65 [1]). Defendant failed to preserve for our review his contention that County Court abused its discretion in denying his application for youthful offender status (see People v Ali, 24 AD3d 1299 [2005]) and, in any event, that contention lacks merit. The sentence is not unduly harsh or severe. Present—Hurlbutt, J.P., Scudder, Kehoe, Gorski and Hayes, JJ.